DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations "the tethering height” in lines 11.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the word “the” in the above quoted term should be replaced with the word “a”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 12-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Kneifel (DE 38 02 079) as in the office action of February 21, 2022.
 	Kneifel shows a bucket elevator with a plurality of buckets 10 which are each fixed to a vertically oriented conveyor device conveyor device formed by a conveyor chain 12 of the bucket elevator by a tethering device 28 so that the buckets move in the direction of movement of the conveying device as it passes around upper and lower deflection devices (not shown). Each bucket includes a bucket wall surrounding a filling and discharge opening, a rear wall 26, a flat bottom bucket wall 16, a front bucket wall (extending from edge 38 to front edge 36), and sidewalls 18 connecting the front bucket wall and the back wall. The sidewalls each have a sidewall upper edge 14 defining the filling and discharge opening. The front bucket wall has a front edge 36 delimiting the filling and discharge opening. The bucket is connected to the conveyor device via the rear wall. As can be seen from the annotated portion of figure 1 reproduced below, the ratio between the bucket depth, which corresponds to the horizontal distance between the rear wall and the front edge (approximately 54mm as measured at the lower left side of the figure below), and the bucket height, which corresponds to the vertical distance between a bucket low point and the front edge (approximately 30mm as measured at the right side of the figure below), is greater than 1.5 (54/30=1.8).  The front wall has an average angle of inclination which is smaller than 50° (approximately 49° as measured at the left side of the figure below). The bucket has a partially flat bottom with a low point located in the bottom adjacent to the conveyor device.   


    PNG
    media_image1.png
    611
    936
    media_image1.png
    Greyscale
 
	A tethering device 28 is provided in the rear wall for tethering the bucket to the conveyor device.  The ratio of the tethering height (9mm as measured in on the right side of the annotated figure above), which corresponds to the vertical distance between the bucket low point and the vertical center of the tethering device, and the bucket height is less than 0.6 (9/30=.3). The bottom 16 is adjacent to the front bucket wall along an angled edge 38 in the transition between the front bucket wall and the bottom.  The rear wall extends vertically at least in sections.  The tethering device 28 is arranged in the rear wall section extending vertically at least in sections.  The tethering device includes at least one row of horizontally spaced bores.  The back wall further comprises an upper section inclined with respect to the rear wall section extending vertically at least in sections to an upper edge adjacent edge 14.  The upper section defining the filling and discharge opening. The inclined upper section has an angle of inclination relative to the back wall portion that is greater than 20° (approximately 40° as measured on the right side of the figure above).  As described above, Kneifel shows all the structure required by claims 1, 3-10 and 12-14.
 	In response to the above rejection, the applicant’s representative asserts that the ratio between the tethering height and the bucket height was measured incorrectly so that Kneifel fails to show a bucket for a bucket elevator in which the ration between the tethering height and the bucket height is less than 0.5. The examiner respectfully disagrees. The applicant’s representative asserts that because the tethering device of Kneifel is attached to the becket by two vertically distanced connection points, the vertical center of the of the tethering device is not the lower connection point but the center between both connection points. When the two connection points are viewed as forming a single tethering device, measuring the tethering height at the center between the two connection points is proper and the applicant’s representative is correct in asserting that when the tethering height is measured at the center between both connection points, the ratio between the tethering height and the bucket height would be about 1. However, nothing in the language of the claims requires that the two connection points be taken together to form a single tethering device. An alternative view of the two connection points is that they each form a single tethering device. When this is done, the tethering height may be measured to the lower connection device and the ratio would be less than 0.5 as required by the claims. 
Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651